DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Specification
The amendment filed October 6, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the paragraph starting on line 19 on page 4, “the rotor 20 moves steadily along an interior surface of the chamber 17 about a center axis of the chamber 17 and a self-rotation of the rotor 20 about a longitudinal axis of the rotor 20 is prevented; and in the paragraph starting on line 15 on page 5, the rotor 20 moves steadily along .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the matching of the at least one slot and the at least one guide member...to enable the rotor to move along an interior surface of the chamber about the center axis of the chamber, but to prevent the rotor to rotate about the longitudinal axis of the rotor at the same time” in lines 14-17.  The disclosure, as originally filed, fails to disclose that the matching of the at least one slot and the at least one guide member rotates the rotor about the center axis of the chamber but does not rotate the rotor about the longitudinal axis of the rotor. 
Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim 1 recites the limitation "column" in line3.  There is insufficient antecedent basis for this limitation in the claim.  The recitation is idiomatically and grammatically incorrect.
Claim 1 recites the limitation “a water inlet and a water outlet on two ends of the column” in lines 4-5.  It is uncertain whether the claim is limited to having: both a water inlet and a water outlet at each of the two ends; or a water inlet on one end and a water outlet on the other end.
In claim 1, line 16, the recitation “to prevent the rotor to rotate” is idiomatically incorrect.
In claim 3, lines 2-4, the recitation “a center base the at least one guide vane connects to an inner wall of the annular base  and an outer wall of the center base” is idiomatically and grammatically incorrect.
Claim 5 recites the limitation “a hollow column” in lines 1-2.  It appears to be a double inclusion of the “column” recited in claim 1.
Applicant should not misconstrue the lack of art rejection as an indication of allowable subject matter. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot based on the new grounds of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK